ACCEPTED
                                                                                  01-14-00930-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                              6/2/2015 1:44:46 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                     CAUSE NO. 01-14-00930-CR
               IN THE COURT OF APPEALS FOR THE
               FIRST SUPREME JUDICIAL DISTRICT            FILED IN
                                                   1st COURT OF APPEALS
                       AT HOUSTON, TEXAS               HOUSTON, TEXAS
__________________________________________________________________
                                                   6/2/2015 1:44:46 PM
                                                        CHRISTOPHER A. PRINE
                                                              Clerk
      BRIDGET RENAE MILLER v. THE STATE OF TEXAS
__________________________________________________________________

          STATE'S MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF


     COMES NOW THE STATE OF TEXAS, by and through the
Criminal District Attorney of Brazoria County, Texas, and presents its
Motion for Extension of Time to File State’s Brief and in support thereof
would show the following:
                                      I.
A.   TRIAL COURT: Style of case, cause number and trial court.
     1. Trial Court:      239th District Court, Brazoria County, Texas
     2. Style of Case:    Bridget Renae Miller v. The State Of Texas
     3. Cause No.         74,232
B.   CHARGES:             Injury to a Child
C.   DEADLINE FOR FILING: June 3, 2015
D.   LENGTH OF TIME REQUESTED FOR EXTENSION:
           90 days until September 3, 2015. This period of time is
     requested because counsel is currently working on a very involved
     capital murder appeal.
E.   PREVIOUS NUMBER OF EXTENSIONS GRANTED:
           None
                                         II.

      Below, I have listed my recently completed projects and projects
due in the near future:
      RECENTLY COMPLETED MAJOR PROJECTS
      - Presenting argument, preparing trial brief, preparing findings of fact in the
motion for new trial on State v. Niare Lyte, cause no. 69744. Hearing was held
February 2, 2015.
      - Presenting testimony, cross examining witnesses, preparing answer, and
preparing findings of fact for the writ of habeas corpus on Ex parte Jordan
Nichols, no. 19414R-A on February 26, 2015.
      - Presenting oral argument before the Court of Criminal Appeals in cause no.
PD-0857-14, State v. Kenneth Douds on March 18, 2015.
      - Evidentiary submission April 6, 2015 in writ of habeas corpus Ex parte
Justin Saathoff, no. 68081-A.
      - Evidentiary submission May 13, 2015 in writ of habeas corpus Ex parte
Jose Lomeli, no. 71293-A.
      - Attended Appellate Seminar May 27-29 2015.
      - Over the last month, preparing and filing an answer and findings in an
additional writ of habeas corpus; preparing research for the District Attorney and
trial counsel on a number of occasions; various administrative matters, and
presenting new case appellate opinions for two staff meetings.
MAJOR PROJECTS DUE IN NEAR FUTURE
      - Brief on capital murder case James Harris, Jr. v. State of Texas, no. AP-
77,029. The Appellant in that case has filed a 63 page brief, presenting ten points of
error, including eight points of error regarding the voir dire. The overall Reporter’s
Record consists of 87 volumes. The brief is due June 3, 2015, but a motion for
extension will be filed. This attorney is also responsible for handling the 11.071
writ when it is filed.
       - Brief due on Bridget Miller v. State, 01-14-00930-CR, on June 3, 2015
(current case).
       In addition to the above major projects this attorney is responsible
for the more minor, but nonetheless time consuming day to day work, set
out below.
       I am responsible for handling felony, misdemeanor, and juvenile appeals;
11.07, 11.09, 11.071, and 11.072 writs of habeas corpus; reviewing mandated cases
to verify the defendants’ sentencing setting; motions for DNA testing; continuing
legal education for the trial attorneys; and aiding trial counsel and the District
Attorney in legal research immediately before and during trial. This Motion is made
so that justice may be done in this cause, and not for purposes of delay.
       WHEREFORE, PREMISES CONSIDERED, the State prays that the
Court grant this Extension of Time to File State’s Brief.
                                              Respectfully submitted,

                                              /S/ David Bosserman
                                              DAVID BOSSERMAN
                                              Assistant District Attorney
                                              111 E. Locust, Suite 408A
                                              Angleton, Texas 77515
                                              (979) 864-1232;
                                              fax (979) 864-1525
                                              Bar Card No. 02679520
                                              davidb@brazoria-county.com
THE STATE OF TEXAS                     §
COUNTY OF BRAZORIA                     §

       BEFORE ME, the undersigned authority, on this day personally appeared
DAVID BOSSERMAN, Attorney for the State herein, and states on his oath that he
has read all of the foregoing document and allegations of fact contained therein, and
states he knows that within his own knowledge, the same are true and correct.



                                             /S/ David Bosserman
                                             DAVID BOSSERMAN

       SUBSCRIBED TO AND SWORN TO BEFORE ME, on this the 2nd day of
June, 2015 to certify which, witness my hand and seal of office.



                                             /S/ Myrlin Lesikar
                                             NOTARY PUBLIC
                                             My Commission Expires 2-28-17



                         CERTIFICATE OF SERVICE
      The undersigned Attorney for the State of Texas certifies that a true copy of
this motion was served by e-filing or hand delivery in accordance with Rule 9.5 of
the Rules of Appellate Procedure on Appellant’s attorney, John Davis who offices
at 205 N. Chenango, Angleton, Texas 77516-0787, Texas on this 2nd day of June
2015.


                                             /S/ David Bosserman
                                             DAVID BOSSERMAN